Citation Nr: 0621272	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  02-19 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for Putti-Platt 
procedure for dislocations, right shoulder (major), currently 
rated as 20 percent disabling.

2.  Entitlement to service connection for a back disability 
(other than cervical myositis), including as secondary to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty from January 1980 to April 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2001 and July 2001 rating 
decisions by the Phoenix, Arizona Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was 
previously remanded by the Board in November 2003.  A Board 
video conference hearing was scheduled to occur in April 
2006; however, the veteran subsequently withdrew his request 
for a hearing. 

Further, the veteran's original claim and appeal sought 
service connection for his back without specifying any 
particular disability or part of the spine.  On remand, in a 
March 2006 rating decision, the RO granted service connection 
for cervical myositis.  Thus, the issue of service connection 
as it pertains to the cervical spine is no longer in 
appellate status.  However, the Board still must determine 
whether service connection is warranted for the other 
segments of the spine.   


FINDINGS OF FACT

1.  The veteran's service-connected Putti-Platt procedure for 
dislocations, right shoulder (major), is manifested by pain, 
which does not limit motion midway between side and shoulder 
level; there is no medical evidence of ankylosis.

2.  Back disability (other than cervical myositis) was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is any current back disability 
(other than cervical myositis) related to a service-connected 
disability.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 
percent for Putti-Platt procedure for dislocations, right 
shoulder (major), have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.71(a), Diagnostic Codes 5200, 5201 (2005).

2.  Back disability (other than cervical myositis) was not 
incurred in or aggravated by the veteran's active duty 
service, nor is any back disability (other than cervical 
myositis) proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a February 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the February 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the instant case, VCAA notice 
was sent to the veteran in February 2004, which was after the 
initial AOJ rating decisions.  In its November 2003 remand, 
the Board noted that the veteran had not been sent sufficient 
VCAA notice and remanded the case to the RO.  The RO then 
took action to correct any deficiencies by sending a VCAA 
notice to the veteran.  Thus, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless.  Although the notice provided to the veteran in 
February 2004 was not given prior to the first AOJ 
adjudication of the issues, the notice was provided prior to 
the veteran's claims being returned to the Board for 
appellate review of the case.  The contents of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488. 
      
With respect to the issue of entitlement to service 
connection for back disability, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate the claim for service connection, but 
there has been no notice of the types of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Further, the Dingess/Hartman analysis 
must be analogously applied to the claim for a higher 
disability rating for the veteran's service-connected right 
shoulder.  Again, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate the claim for an increased rating, but there has 
been no notice of the types of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, VA vocational 
rehabilitation file, private treatment records and VA 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded VA examination in February 2001, 
August 2002, November 2004 and February 2005.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Increased Rating for Right Shoulder

The present appeal involves the veteran's claim that the 
severity of his service-connected Putti-Platt procedure for 
dislocations, right shoulder (major), warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected Putti-Platt procedure for 
dislocations, right shoulder (major) has been rated by the RO 
under the provisions of Diagnostic Code 5201, which provides 
the rating criteria for evaluation of limitation of motion of 
the arm.  Under this Diagnostic Code, a 20 percent rating is 
warranted when motion is limited at shoulder level; a 30 
percent rating for the major arm when motion is limited 
midway between side and shoulder level; and a 40 percent 
rating for the major arm when motion is limited to 25 degrees 
from side.  Normal forward flexion and abduction of the 
shoulder are from 0 degrees to 180 degrees with 90 degrees 
being at shoulder level.  38 C.F.R. § 4.71, Plate I.  

The veteran was afforded a VA examination in February 2001.  
The examination report indicated that abduction and flexion 
of the right shoulder was to 80 degrees with pain on motion 
starting at approximately 70 to 80 degrees.  However, an 
August 2002 VA examination report showed that abduction was 
115 degrees and flexion was 130 degrees.  Further, a June 
2003 private treatment record showed abduction to 100 
degrees.  

On remand, the veteran was afforded another VA examination in 
November 2004.  The examination report showed abduction to 95 
degrees and flexion to 145 degrees.  Another VA examination 
in February 2005 showed a loss of 10 degrees abduction, and 
an additional 10 percent increase in loss of abduction under 
DeLuca.  

There is no competent medical evidence to indicate that the 
range of motion of the veteran's right shoulder is limited to 
midway between the side and shoulder to warrant a higher 
disability rating.  The Board recognizes that the initial 
February 2001 VA examination showed abduction was 
approximately 10 to 20 degrees less than 90 degrees (shoulder 
level) with pain.  However, even though the range of motion 
was less than 90 degrees, the degree of limitation still more 
nearly approximated the 20 percent rating criteria where 
range of motion is limited to shoulder level rather than the 
30 percent criteria where motion is limited to midway between 
side and shoulder, or approximately 45 degrees.  See 
38 C.F.R. § 4.7.  Further, all the VA examinations and 
private treatment record since the February 2001 VA 
examination showed that abduction was better than 90 degrees.  
Thus, a preponderance of the medical evidence has shown that 
the range of motion of the veteran's right shoulder is not 
less than 90 degrees (shoulder level), the criteria for a 20 
percent rating.  Moreover, the most recent examination in 
February 2005 showed the highest range of motion of the 
veteran's right shoulder, even considering loss of motion on 
pain.  As stated above, the veteran's present level of 
disability is the primary concern.  Thus, based on the 
medical evidence of record, a rating in excess of 20 percent 
is not warranted under Diagnostic Code 5201. 

Regardless, the Board must also determine whether other 
Diagnostic Codes pertaining to the shoulder and arm would 
warrant a higher rating.  In the instant case, Diagnostic 
Code 5200 is not applicable because there has been no 
competent medical evidence showing that the veteran has 
ankylosis of his right shoulder.  Further, the veteran cannot 
receive a higher disability rating under Diagnostic Code 5203 
because it provides for a maximum schedular rating of 20 
percent rating.  38 C.F.R. § 4.71, Diagnostic Codes 5200 and 
5203.  

The Board notes that DeLuca, supra, allows for the 
consideration of functional loss due to pain.  However, in 
the instant case, pain is already contemplated in the current 
20 percent rating. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The claims file contains no evidence of 
frequent periods of hospitalization.  The February 2001 VA 
examination indicated that the veteran did roofing, which was 
considered a very physical job.  The Board also notes that 
the veteran's VA vocational rehabilitation file also 
indicated that the veteran was a construction worker/roofer 
and that his shoulder disability impaired his employability.  
However, even though there is evidence that the veteran's 
employability is impaired due to his service-connected right 
shoulder, there still must be a showing of marked 
interference with employment or that the veteran is 
unemployable, which there has not been in the instant case.  
In fact, the February 2005 examination report stated that the 
veteran could conduct himself in a regular manner at work 
with occasional pain on prolonged standing.  Thus, the Board 
concludes that the veteran's current employability impairment 
is adequately contemplated in the schedular 20 percent 
rating. 

Based on the evidence of record, the Board finds that the 
veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

III.  Service Connection for Back Disability

The veteran is also seeking entitlement to service connection 
for back disability. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

An August 1983 service treatment record indicated that the 
veteran complained of low back pain from playing football.  
The examiner commented that the low back pain was 
exaggerated.  However, the diagnosis was low back pain 
secondary to strain.  The service medical records are silent 
with respect to any other complaints of low back pain.  The 
veteran elected not to have a separation examination. 

The first post service treatment records concerning any back 
problems are April 2000 VA treatment records, 15 years after 
service.  The VA treatment records showed that the veteran 
complained of low back pain.  The veteran gave a history of 
chronic back pain for two to three years.  A February 2001 VA 
x-ray showed that there was no significant osseous or disc 
space of the lumbar spine.  However, an August 2002 VA x-ray 
of the thoracic spine demonstrated a minimal S-shaped 
scoliotic curvature of visualized thoracic and upper lumbar 
spine.  No other localizing signs of bone or soft tissue 
abnormality were observed.  An August 2002 VA examination, in 
which the claims file was reviewed,  determined that the 
veteran had minimal scoliosis of the thoracic spine, which 
dated back to his teenage years and that there was no other 
chronic back condition.  

On remand, the veteran was afforded another VA examination in 
November 2004.  Again, the claims file was not reviewed.  
Contemporaneous x-rays of the lumbosacral spine showed a 
normal lumbar spine.  The examination report showed a 
diagnosis of minimal strain of the lumbar spine.  The 
examiner opined that the lower back was not caused by or 
related to the veteran's service connected right shoulder.  

The veteran was afforded another VA examination in February 
2005.  The examination report indicated that the veteran had 
a lumbosacral strain.  The examiner did not find any 
relationship between the prior shoulder injury and the 
current lumbosacral strain.  However, he did state that the 
veteran's cervical myositis was related to the right shoulder 
injury.  As noted in the introduction, the veteran has been 
granted service connection for cervical myositis.  

Private treatment records from March 2003 to March 2005 also 
showed complaints of back pain and indicated lumbar sprain, 
but did not provide any opinion as to etiology. 

Based on the evidence of record, it appears that the 
veteran's back disabilities, are the already-service-
connected cervical myositis, and mild scoliosis of the 
thoracic spine and lumbosacral strain.  Thus, the Board must 
determine whether service connection is warranted for mild 
scoliosis of the thoracic spine and lumbosacral strain.  

Even though the veteran is not seeking service connection on 
a direct basis, when determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  Based on the medical evidence of 
record, service connection is not warranted on a direct 
theory of entitlement.  There is only one complaint of back 
pain in service, which appeared to be exaggerated by the 
veteran.  However, it was diagnosed as low back pain 
secondary to strain.  Nevertheless, there is no indication in 
the service medical records that this back injury resulted in 
a chronic back disability.  There were no additional 
complaints of back pain for the remaining two years of the 
veteran's service.  The first medical evidence of back pain 
is in April 2000, 15 years after service.  Thus, there is no 
supporting evidence of a continuity of pertinent 
symptomatology since service to suggest a direct link to 
service.  A lengthy period without evidence of treatment may 
also be viewed as evidence weighing against the veteran's 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).  

Moreover, given the medical examiners' opinions in August 
2002, November 2004  and February 2005 that the veteran's 
back disabilities (other than cervical myositis) are not 
related to his service connected Putti-Platt procedure for 
dislocations, right shoulder (major) and the fact that no 
other medical evidence refutes these opinions, service 
connection for back disability (other than cervical myositis) 
is also not warranted on a secondary theory of entitlement.  
The August 2002 examiner opined that the mild scoliosis of 
the thoracic spine dated back to the veteran's teenage years.  
Further, the November 2004 and February 2005 VA examination 
reports clearly stated that the veteran's current lumbosacral 
strain was not related to the veteran's service-connected 
right shoulder.  Further, it has not been argued by the 
veteran that his thoracic or lumbosacral spine disorders are 
in any manner related to the now service-connected cervical 
myositis, and there is no suggestion in the medical evidence 
of such a secondary relationship. 

Thus, a preponderance of the evidence is against the 
veteran's claim for service connection for back disability 
(other than cervical myositis) on a direct and secondary 
basis.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

The Board notes that there is a question as to whether the 
veteran had some sort of back disability prior to his active 
service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§§ 3.303(c), 3.304(b), 3.306  (2005).  The August 2002 VA 
examination report indicated that the veteran's mild 
scoliosis of the thoracic spine dated back to the veteran's 
teenage years.  However, a pre-existing back disability was 
not noted at the time of the veteran's January 1980 entrance 
examination.  The veteran is therefore presumed to have been 
in sound condition at the time he entered service.  See 
38 U.S.C.A. § 1111.  There is no clear and unmistakable 
evidence to rebut the presumption of soundness in this case.  
Furthermore, as discussed above, there is otherwise no 
persuasive evidence of a link between any current back 
disability and service.  




ORDER

The appeal is denied as to both issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


